DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/705,842 filed 3/28/2022 in which claims 2-22 are presented for examination.

Allowable Subject Matter
Claims 16, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 7, 13-15 and 17 of U.S. Patent No. 11,290,927 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17/705,842
Patent 11,290,927 B2
Claims 2, 8, 14 and 20
Claims 7 and 17
Claims 3, 9, 15 and 21 
Claims 7 and 17
Claims 4 and 10
Claims 3 and 13
Claims 5 and 11
Claims 7 and 17
Claims 6, 12 and 18
Claims 4 and 14
Claims 7, 13 and 19
Claims 5 and 15
Claims 16 and 22
Claims 3 and 13


Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 9,756,533 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17/705,842
Patent 9,756,533 B2
Claims 2, 8, 14 and 20
Claim 20
Claims 3, 9, 15 and 21 
Claim 1
Claims 4 and 10
Claim 17
Claims 5 and 11
Claim 16
Claims 6, 12 and 18
Claim 12
Claims 7, 13 and 19
Claim 13
Claims 16 and 22
Claim 11
Claim 17
Claim 41


Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,321,364 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17/705,842
Patent 10,321,364 B2
Claims 2, 8, 14 and 20
Claims 1 and 29
Claims 3, 9, 15 and 21 
Claims 3, 4, 30 and 31
Claims 4 and 10
Claims 24, 25
Claims 5 and 11
Claims 1 and 29
Claims 6, 12 and 18
Claim 13
Claims 7, 13 and 19
Claim 14
Claims 16 and 22
Claim 12
Claim 17
Claim 41



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al (US 2010/0316021 A1) (hereinafter Lerzer) in view of Jokela (US 2008/0123607 A1).

Regarding claim 2, Lerzer teaches a method of operation of a Wireless Local Access Network, WLAN, access node (Lerzer: Fig. 9; [0108] terminal device 102 with WLAN module connecting to WLAN network/access node), the method comprising: 
determining that a handover of a wireless device from a WLAN to another radio access network of a different radio access technology is to be performed (Lerzer: [0022]-[0024]; [0108] determining handover from WLAN to LTE based on connection state information received); and 
transmitting a handover instruction to the wireless device that instructs the wireless device to perform the handover from the WLAN to a radio access network of a different radio access technology (Lerzer: [0108]; [0113] terminal receiving from WLAN network/access node, handover command to handover to LTE). 
Lerzer does not explicitly disclose wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements. 
Jokela teaches wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements (Jokela: [0004]-[0007] a roaming station/wireless device receiving BSS transition report containing zero neighbor report element to allow the station to handover from an access point to another access point).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lerzer wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements as disclosed by Jokela in order to provide a system for 802.11k neighbor report enhancement (Jokela: Abstract).

Regarding claim 8, Lerzer teaches a Wireless Local Access Network, WLAN, access node (Lerzer: Fig. 9; [0108] terminal device 102 with WLAN module connecting to WLAN network/access node), comprising: a transceiver; a processor; and a memory containing computer-executable instructions that when executed by the processor cause the WLAN access node to: 
determine that a handover of a wireless device from a WLAN to another radio access network of a different radio access technology is to be performed (Lerzer: [0022]-[0024]; [0108] determining handover from WLAN to LTE based on connection state information received); and 
transmit a handover instruction to the wireless device that instructs the wireless device to perform a handover from the WLAN to the other radio access network of the different radio access technology (Lerzer: [0108]; [0113] terminal receiving from WLAN network/access node, handover command to handover to LTE). 
Lerzer does not explicitly disclose wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements. 
Jokela teaches wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements (Jokela: [0004]-[0007] a roaming station/wireless device receiving BSS transition report containing zero neighbor report element to allow the station to handover from an access point to another access point).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lerzer wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements as disclosed by Jokela in order to provide a system for 802.11k neighbor report enhancement (Jokela: Abstract).


Regarding claim 14, Lerzer teaches a method of operation of a wireless device, comprising: 
communicating with a Wireless Local Access Network, WLAN, access node; 
receiving a handover instruction from the WLAN access node to perform a handover from a WLAN to another radio access network of a different radio access technology (Lerzer: [0108]; [0113] terminal receiving from WLAN network/access node, handover command to handover to LTE); and 
performing the handover in response to receiving the handover instruction (Lerzer: [0108]-[0109]), 
Lerzer does not explicitly disclose wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements. 
Jokela teaches wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements (Jokela: [0004]-[0007] a roaming station/wireless device receiving BSS transition report containing zero neighbor report element to allow the station to handover from an access point to another access point).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lerzer wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements as disclosed by Jokela in order to provide a system for 802.11k neighbor report enhancement (Jokela: Abstract).

Regarding claim 20, Lerzer teaches a wireless device comprising: a processor; and a memory containing computer-executable instructions that when executed by the processor cause the wireless device to: communicate with a Wireless Local Access Network, WLAN, access node; 
receive a handover instruction from the WLAN access node to perform a handover from a WLAN to another radio access network of a different radio access technology (Lerzer: [0108]; [0113] terminal receiving from WLAN network/access node, handover command to handover to LTE); and 
perform the handover in response to receiving the handover instruction (Lerzer: [0108]-[0109]). 
Lerzer does not explicitly disclose wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements. 
Jokela teaches wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements (Jokela: [0004]-[0007] a roaming station/wireless device receiving BSS transition report containing zero neighbor report element to allow the station to handover from an access point to another access point).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lerzer wherein transmitting the handover instruction to the wireless device comprises transmitting, to the wireless device, a Basic Service Set, BSS, Transition Management frame with zero neighbor report elements as disclosed by Jokela in order to provide a system for 802.11k neighbor report enhancement (Jokela: Abstract).
  
Regarding claims 4 and 10, Lerzer in view of Jokela teaches wherein transmitting the handover instruction further comprises transmitting information regarding the handover instruction and the information regarding the handover instruction comprises at least one of a group consisting of: a target set of networks for the handover; a target radio access technology for the handover;  a target cell (Jokela: [0004]-[0007]) assistance information that assists the wireless device when performing the handover; a Non-Access Stratum, NAS, parameter; and a retry timer value that defines an amount of time that the wireless device attempts to access the radio access network of the different radio access technology when performing the handover.  

Regarding claims 5 and 11, Lerzer in view of Jokela teaches wherein the information regarding the handover instruction is transmitted in one or more vendor-specific elements within the BSS Transition Management frame (Jokela: [0005], [0013], [0019]).
  
Regarding claims 6, 12 and 18, Lerzer in view of Jokela teaches wherein the WLAN is an IEEE 802.11 wireless network (Lerzer: [0042]).  

Regarding claims 7, 13 and 19, Lerzer in view of Jokela teaches wherein the different radio access technology is a cellular network radio access technology (Lerzer: [0108]; [0113], handover to LTE (cellular)).
  
Claims 3, 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al (US 2010/0316021 A1) (hereinafter Lerzer) in view of Jokela (US 2008/0123607 A1) in further view of Todd et al (US 2013/0003703 A1).

Regarding claims 3, 9, 15 and 21, Lerzer teaches performing the handover from WLAN to other radio access network of a different radio access technology (Lerzer: [0022]-[0024]; [0108] determining handover from WLAN to LTE based on connection state information received).
Lerzer in view of Jokela does not explicitly disclose wherein the handover is a selective or full handover.
Todd teaches handover being a selective or full (Todd: [0012], [0043]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lerzer in view of Jokela wherein the handover is a selective or full handover as disclosed by Todd to provide a system for WLAN-to-WAN handover (Todd: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/           Primary Examiner, Art Unit 2478